Name: Commission Regulation (EC) No 572/95 of 15 March 1995 amending Regulation (EC) No 3108/94 on transitional measures to be adopted on account of the accession of Austria, Finland and Sweden in respect of trade in agricultural products
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  trade policy;  European construction
 Date Published: nan

 No L 58/4 EN Official Journal of the European Communities 16 . 3 . 95 COMMISSION REGULATION (EC) No 572/95 of 15 March 1995 amending Regulation (EC) No 3108/94 on transitional measures to be adopted on account of the accession of Austria, Finland and Sweden in respect of trade in agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 149 (1 ) thereof, Having regard to Commission Regulation (EC) No 3108/94 of 19 December 1994 on transitional measures to be adopted on account of the accession of Austria, Finland and Sweden in respect of trade in agricultural products ('), as amended by Regulation (EC) No 3244/94 (2), Whereas, in the interest of simplification, Article 2 of Regulation (EC) No 3108/94 provides for a system based on the principle that intra-Community transactions begun before 1 January 1995 and concluded from that date on in a new Member State should remain subject to the provisions applicable before that date ; Whereas two new Member States have indicated that application of that provision has had the effect of preven ­ ting the placing on their markets under acceptable economic conditions of products subject to normal trade ; whereas it is possible to remedy that situation by provi ­ ding that Article 2 of Regulation (EC) No 3108/94 does not apply to products in respect of which no refund was fixed in the Community of Twelve in 1994 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to the end of Article 2 of Regulation (EC) No 3108/94 : 'However, the provisions referred to under (b) shall not apply to products in respect of which no refund was set in the Community of Twelve in 1994.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1995. For the Commission Franz FISCHLER Member of the Commission 0 OJ No L 328 , 20 . 12. 1994, p. 42. 0 OJ No L 338 , 28 . 12. 1994, p. 68 .